Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tilson US2018/0271354 A1).
Regarding claim 1, Tilson teaches a system, comprising 
an endoscope (endoscope 101, para [0125], Fig. 24B; or endoscope 3201, para [0129], Fig. 32A) defining a proximal end, a distal end and an elongated shaft extending between the proximal end and the distal end of the endoscope (Fig. 24B illustrates endoscope 101 has a proximate and distal end and an elongated shaft extending between the proximal end and the distal end though the channel of the fluid collecting sheath); 
a fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B and Fig. 32A) defining a proximal end and a distal end, the fluid collecting sheath configured for insertion into a vaginal opening (the distal vacuum port 102, 3202 is configured for insertion into a vaginal opening), wherein the fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B and Fig. 32A) includes: 
a plurality of fluid collecting apertures (Fig. 24A-24B and 32A illustrate a plurality of apertures on the distal vacuum port 102, 3202, para [0077])) defined at the distal end of the fluid collecting sheath; 

Attorney Docket No. A0003035US01 (203-13089)a channel (Fig. 24B and Fig. 32A illustrate a channel through which the endoscope 101, 3201 is inserted) formed in the fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B), the channel extending between the proximal end and the distal end of the fluid collecting sheath, the channel defining an opening therein (Fig. 24B and 32A illustrate the channel defining an opening from the proximal end to the distal end), 
wherein the channel of the fluid collecting sheath is configured to operably engage an elongated shaft of an endoscope therein (Fig. 24B and Fig. 32A illustrate the channel operably engaging an elongated shaft of an endoscope 101, 3201) through the opening of the channel (Fig. 24B  illustrates the endoscope 101 extends through the opening of the channel).  

Regarding claim 2, dependent from claim 1, Tilson discloses the claim limitation wherein the channel of the fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B) is configured to fixedly engage the elongated shaft of the endoscope (endoscope 101, para [0125], Fig. 24B; or endoscope 3201, para [0129], Fig. 32A) therein, such that the fluid collecting sheath (distal vacuum port 102, 3202) and the endoscope (endoscope 101, 3201) move in concert with one another (para [0127] teaches the device 3100 further includes a support 3110 extending connected to, and proximally, the distal vacuum port 3102 and a blocking element 3122 connected to support 3110 proximal to the distal vacuum port 3102 so that blocking element 3122 and the distal vacuum port 3102 move together with the endoscope 3101). 
 


Regarding claim 4, dependent from claim 1, Tilson discloses the claim limitation further including a collection vessel (fluid collection canister and line 6503, para [0203], Fig. 65) in fluid communication with the fluid line, the collection vessel (fluid collection canister and line 6503, para [0203], Fig. 65) configured to receive fluid captured by the plurality of fluid collecting apertures (As state above, para [0132] and elsewhere describe the holes 3230 extending through the distal vacuum port 3202 applying suction to the tissue.  Para [0203] teaches the device 100 including the distal vacuum port 102, 3202 can likewise be connected to the vacuum source through a suction fluid collection canister 6503  and line 6503 as illustrated in Fig. 65).  

Regarding claim 5, dependent from claim 1, Tilson discloses the claim limitation further including a collar (a connecting means 123, such as a split collet, para [0130], Fig. 2A ;and mating threads 145, 147, para [0130], Fig. 2B; collars are also taught in para [0134]) extending from the fluid line (Fig. 2A and 2B illustrate the collar, connecting means 123 and mating threads 145, 147 are an extension off of the fluid line 105), the collar configured to be secured to the endoscope (para [0130] teaches the collar is configured to be secured to the endoscope).  

Regarding claim 6, dependent from claim 5, Tilson discloses the claim limitation wherein the collar (a connecting means 123, such as a split collet, para [0130], Fig. 2A ;and mating threads 145, 147, para [0130], Fig. 2B; collars are also taught in para [0134]) is at least partially elastic (para [0086]-[0091], [0134], and throughout, teaches the distal vacuum port is flexible; in addition para [0130] teaches the mating threads must be at least partially elastic to tighten and untighten around the endoscope as described below in claim 9).  

Regarding claim 8, dependent from claim 1, Tilson discloses the claim limitation wherein the opening of the channel (Fig. 24B and Fig. 32A illustrate a channel through which the endoscope 101, 3201 is inserted) is formed through an outer edge of the fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B; Fig. 24B illustrates the outer edge of the fluid collection sheath).

Regarding claim 9, dependent from claim 1, Tilson discloses the claim limitation wherein the channel is configured to selectively expand in width (Para [0130] states “The connecting mechanism 123 can further include mating threads 145, 147 that, when rotated relative to one another, tighten the distal vacuum port 102 around the endoscope [illustrated in Fig. 2B].”  Consequently, the channel must be larger than the endoscope and the mating threads are rotated relative to one another tightening the distal vacuum port (the channel decreases in size) around the endoscope.  When the endoscope is removed, the mating threads are rotated in the opposite direction as the channel expands (increases in size) around the endoscope so that it may be removed. 
 
Regarding claim 10, dependent from  claim 1, Tilson discloses the claim limitation further including a vacuum source in fluid communication with the fluid line, the vacuum source configured to 

Regarding claim 11, Tilson discloses the claim limitation a fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B and 32A) defining a proximal end and a distal end, the fluid collecting sheath configured for insertion into a vaginal opening (the distal vacuum port 102, 3202 is configured for insertion into a vaginal opening), wherein the fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B and 32A) includes: 
a plurality of fluid collecting apertures (Fig. 24A-24B and 32A illustrate a plurality of apertures on the distal vacuum port 102, 3202, para [0077])) defined at the distal end of the fluid collecting sheath; 
a fluid line (vacuum line 105, 106, para [0125]; Fig. 1A-1C and 24B) in fluid communication with the plurality of fluid collecting apertures (para [0132] teaches the fluid line in fluid communication with the plurality of fluid collecting aperture also illustrated in Fig. 2B); and 
Attorney Docket No. A0003035US01 (203-13089)a channel (Fig. 24B and Fig. 32A illustrate a channel through which the endoscope 101, 3201 is inserted) formed in the fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B and 32A), the channel extending between the proximal end and the distal end of the fluid collecting sheath, the channel defining an opening therein (Fig. 24B and 32A illustrate the channel defining an opening from the proximal end to the distal end through which the endoscope extends), 
wherein the channel of the fluid collecting sheath is configured to operably engage an elongated shaft of an endoscope therein (Fig. 24B and Fig. 32A illustrate the channel operably engaging an elongated shaft of an endoscope 101, 3201).  



Regarding claim 13, dependent from claim 11, Tilson discloses the claim limitation further including at least one drip flange (end cap 3296, para [0132], Fig. 32A) formed at the distal end of the fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B), the at least one drip flange (end cap 3296, para [0132], Fig. 32A) configured to direct fluid away from the channel (Fig. 24B and Fig. 32A illustrates a channel through which the endoscope 101, 3201 is inserted) of the fluid collecting sheath (para [0132] teaches the end cap 3296 creates a sealed vacuum chamber between the single wall distal vacuum pump port 3202 and the scope so that the holes 3230 extending through the wall of the port 3202 allow for suction of the tissue thereof directing fluid away from the channel).  

Regarding claim 14, dependent from claim 11, Tilson discloses the claim limitation further including a collection vessel (fluid collection canister and line 6503, para [0203], Fig. 65) in fluid communication with the fluid line, the collection vessel (fluid collection canister and line 6503, para [0203], Fig. 65) configured to receive fluid captured by the plurality of fluid collecting apertures (As state above, para [0132] and elsewhere describe the holes 3230 extending through the distal vacuum port 

Regarding claim 15, dependent from claim 11, Tilson discloses the claim limitation further including a collar (a connecting means 123, such as a split collet, para [0130], Fig. 2A ;and mating threads 145, 147, para [0130], Fig. 2B; collars are also taught in para [0134]) extending from the fluid line (Fig. 2A and 2B illustrate the collar, connecting means 123 and mating threads 145, 147 are an extension off of the fluid line 105), the collar configured to be secured to the endoscope (para [0130] teaches the collar is configured to be secured to the endoscope).  

Regarding claim 16, dependent from claim 15, Tilson discloses the claim limitation wherein the collar (a connecting means 123, such as a split collet, para [0130], Fig. 2A ;and mating threads 145, 147, para [0130], Fig. 2B; collars are also taught in para [0134]) is at least partially elastic (para [0086]-[0091], [0134], and throughout, teaches the distal vacuum port is flexible; in addition para [0130] teaches the mating threads must be at least partially elastic to tighten and untighten around the endoscope as described above in claim 9).  

Regarding claim 18, dependent from claim 11, Tilson discloses the claim limitation wherein the opening of the channel (Fig. 24B and Fig. 32A illustrate a channel through which the endoscope 101, 3201 is inserted) is formed through an outer edge of the fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B; Fig. 24B illustrates the outer edge of the fluid collection sheath).  




Regarding claim 20, Tilson teaches a system, comprising 
an endoscope (endoscope 101, para [0125], Fig. 24B; or endoscope 3201, para [0129], Fig. 32A) defining a proximal end, a distal end and an elongated shaft extending between the proximal end and the distal end of the endoscope (Fig. 24B illustrates endoscope 101 has a proximate and distal end and an elongated shaft extending between the proximal end and the distal end of the fluid collecting sheath); 
a fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B and 32A) defining a proximal end and a distal end, the fluid collecting sheath configured for insertion into a vaginal opening (the distal vacuum port 102, 3202 is configured for insertion into a vaginal opening), wherein the fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B and 32A) includes: 
a fluid collecting aperture (Fig. 24A-24B and 32A illustrate a fluid collecting aperture on the distal vacuum port 102, 3202, para [0077])) defined at the distal end of the fluid collecting sheath; 

Attorney Docket No. A0003035US01 (203-13089)a channel (Fig. 24B and Fig. 32A illustrate a channel through which the endoscope 101, 3201 is inserted) formed in the fluid collecting sheath (distal vacuum port 102, 3202, para [0129], Fig. 24A-24B), the channel extending between the proximal end and the distal end of the fluid collecting sheath, the channel defining an opening therein (Fig. 24B and 32A illustrate the channel defining an opening from the proximal end to the distal end), 
wherein the channel of the fluid collecting sheath is configured to operably engage an elongated shaft of an endoscope therein (Fig. 24B and Fig. 32A illustrate the channel operably engaging an elongated shaft of an endoscope 101, 3201) through the opening of the channel (Fig. 24B  illustrates the endoscope 101 extends through the opening of the channel).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tilson US2018/0271354 A1).
Regarding claim 7, dependent from claim 1, Tilson is silent regarding the claim limitation wherein the fluid collecting sheath and the fluid line are a single integrally formed structure in which the fluid line extends within the fluid collecting sheath between the proximal end and the distal end of the fluid collecting sheath.  
However, para [0156] of Tilson states “Further, in some embodiments, the blocking element is separate from the distal vacuum port (i.e. not integral therewith)” at least suggesting that the rest of the components of the distal vacuum port illustrated in Fig. 2B, as an example, are integral.  Tilson discloses substantially all the limitations of the claim except for explicitly stating the fluid collecting sheath and the fluid line are a single integrally formed structure.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the fluid collecting sheath and the fluid line as one integral component or by making them as separate components and then putting them together and making one integral structure.  Either way, the Tilson system would be operable and functional.  It has been held that forming in one piece an article which was formerly been in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 

Regarding claim 17, dependent from claim 11, Tilson is silent regarding the claim limitation wherein the fluid collecting sheath and the fluid line are a single integrally formed structure in which the fluid line extends within the fluid collecting sheath between the proximal end and the distal end of the fluid collecting sheath.  
Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GREGORY J FEULNER/Examiner, Art Unit 3781                                    

/PHILIP R WIEST/Primary Examiner, Art Unit 3781